           EXHIBIT 2




Case 3:17-cv-00072-NKM-JCH Document 511-3 Filed 07/02/19 Page 1 of 2 Pageid#: 5383
                     _    Chrisiop il,er C,mlwell @C. ntwdl FRO
                          a day

                  Here we have a sample frnm the lying kike filth sutng1me_



                     l:f\      !Integrity Frll'St for America @ 111""'11 tvr. 1JS.l.


                    Orn Oe'f,endari t the "Crying Nazii ," wants
                    moire violence. Retweet to t,elll him thatt1s
                    wrong.



                                   "I'm trying to ma1ke
                                  myself more capabl,e of
                                        violence."
                                                                     -Christopher Cantwell, Defendant


                    10 Ci7 /1. A 9 l,l ar          B


                    .2 Re1'A'E€:S 2 Uke;




                                                              Q
                               Pnl           -, lttn IS Mjl' li'l'Hi. -   @ 1•1 _:. lei(! NC          ~t1       v
                               Rep _•1~ to @1111egrnymrus.,,
                               Hc S NOT W RONG

                               o                    n
                               Fee-lz: 0,Qgd'mi111 @Good, ,mfecll:                 6h       v
                               Re p ,'ln;J to @ I 1egr1tyi"orl JSA

                               so        per~11 ma wan& to oe more                                  ·- oorng        - setve5- ts wrong?


                               0                    t1
                                              ~rry @Rflr1?.SCtu!il - 11 n      v

                               Re p1y1n;i      to ~ 1n1egmyl!IUSA



                               be      kncro'm . .. I :,00 k.eC'p alt3t:kmg pC'O~       011   lfi~ rig ht,   ra'ling u~ NazJ'5, v,h C'II WI!
                                       n1 LI will rr ke some Ill 11le process

                               Q                    u
                                                                          Q




                                  ._     e
                                                         •                              G       e     I e                a te


                Repltes                                                                                                            d&re.       score




Case 3:17-cv-00072-NKM-JCH Document 511-3 Filed 07/02/19 Page 2 of 2 Pageid#: 5384
